People v Martinez (2018 NY Slip Op 03649)





People v Martinez


2018 NY Slip Op 03649


Decided on May 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 22, 2018

Sweeny, J.P., Webber, Gesmer, Singh, Moulton, JJ.


6636 2342/13

[*1]The People of the State of New York, Respondent,
vMoises Martinez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (John Vang of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Paul A. Andersen of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Peter J. Benitez, J. at suppression hearing; Alvin M. Yearwood, J. at plea and sentencing), rendered July 7, 2016, convicting defendant of manslaughter in the first degree, and sentencing him to a term of 20 years, unanimously affirmed.
Defendant made a valid waiver of his right to appeal. The oral colloquy, which avoided conflating the right to appeal with the rights forfeited by pleading guilty, met the minimum standards for such a colloquy (see People v Bryant, 28 NY3d 1094 [2016]). Defendant also signed a written waiver, and the court confirmed that defendant understood the document and had discussed it with counsel.
The valid waiver forecloses review of defendant's suppression and excessive sentence claims. Regardless of whether
defendant made a valid waiver of his right to appeal, we find that the hearing court properly denied defendant's suppression motion, and we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 22, 2018
CLERK